Title: To Thomas Jefferson from Garret Van Meter, 14 April 1781
From: Meter, Garret van
To: Jefferson, Thomas



Sir
Hampshire April 14th. 1781

Inclosed you have the Return of our Two Battalions and as I Received instructions from General Clarke not to march the Malitia untill Further Orders, So I have Gave orders for the full of Your Excellencies Demand but am afraid the orders will not Be Comply’d with by Reason of the Disaffected people amongst us (a Collecter of one of the Divisions for making up the Cloathes and Beef was Interrupted in the Execution of his office. A certain John Claypole Said if all the men were of his mind they would not make up any Cloathes, Beef or men and all that would Join him Should turn out. Upon which he Got all the men present to five or Six and Got Liquor and Drank king George the thirds health, and Damnation to Congress). Upon which Complaint was made to three majistrates upon which there was a warrant Issued for Several of them and Guard of Fifty men with the Sherriff. When they Came to the Place they found Sixty or Seventy men Embodied with arms. After Some time they Capitulated. The Sherriff Serv’d the precept on the Said John Claypole but he refused to Come with him or Give up His arms but agreed to Come Such a time which time is Passt. Inclosed you have a Copy of a Letter they Sent me and the answer I Sent them. I was Informed there was One Hundred and fifty of them to Gether the next Day. I am informed there are Several Deserters Amongst those People, Some from the English Prisoners, Some Eighteen months men and Some Eight month men which they Support and Conceal. As for farther Particulars I Refer you to Mr. Woodrow the Bearer Hereof. So Leave it to your Excellencies wisdom to order Such Measures as you think proper.
I am Sir Your Excellencies Humble Servt.,

Garret Vanmeter Co Com

